Name: Commission Regulation (EC) No 385/97 of 28 February 1997 amending Regulation (EC) No 1507/96 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineries
 Type: Regulation
 Subject Matter: trade;  tariff policy;  beverages and sugar;  economic geography;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31997R0385Commission Regulation (EC) No 385/97 of 28 February 1997 amending Regulation (EC) No 1507/96 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineries Official Journal L 060 , 01/03/1997 P. 0051 - 0052COMMISSION REGULATION (EC) No 385/97 of 28 February 1997 amending Regulation (EC) No 1507/96 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EC) No 1599/96 (2), and in particular Articles 16 (1), 37 (6) and 39 thereof,Whereas Commission Regulation (EC) No 1507/96 (3) lays down detailed rules of application for the importation of raw cane sugar under an annual tariff quota for refining in the refineries referred to in the third subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81; whereas the rules provide that entitlement under the tariff quota is conditional on the presentation, at the time of application for the import licence, of a certificate of origin from the third country concerned which meets the requirements of Article 47 of Commission Regulation (EEC) No 2454/93 (4), as last amended by Regulation (EC) No 89/97 (5);Whereas certificates of origin are issued by the competent agencies in each exporting country on production of a bill of lading for the transportation of the goods by sea, which is the sole means used for importing the raw sugar in question; whereas these certificates can be obtained by exporters on completion of the loading procedures only and come into the possession of importers finally in the 15 days that follow while in most cases the goods have already reached the port of importation into Europe; whereas importers find themselves in a position, therefore, where they are obliged to store the goods during the intervening period, thus adding unjustifiably to the cost of administering the stocks;Whereas, on the other hand, for imports of preferential sugar under Protocol 8 to the LomÃ © Convention and special preferential raw sugar under Article 37 of Regulation (EEC) No 1785/81, proof of origin of the sugar is provided on the release of the goods for free circulation pursuant to Articles 47 and 56 of Regulation (EEC) No 2454/93;Whereas imports of the three types of raw sugar concerned should be treated equally by amending Article 5 of Regulation (EC) No 1507/96 accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 Article 5 of Regulation (EC) No 1507/96 is replaced by the following:'Article 51. Entitlement under the tariff quota shall be conditional on the presentation, at the time of release for free circulation, of a certificate of origin from the third country concerned which meets the conditions laid down in Articles 47 and 56 of Regulation (EEC) No 2454/93.2. Applications for the import licence provided for in Article 3 (1) shall be submitted by refiners to the competent agency in the Member State concerned accompanied by a declaration containing the particulars referred to in Article 47 (b) of Regulation (EEC) No 2454/93.`Article 2 This Regulation shall enter into force on 1 March 1997.It shall be applicable to the imports for which the licences are requested as from 1 March 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 177, 1. 7. 1981, p. 4.(2) OJ No L 206, 16. 8. 1996, p. 43.(3) OJ No L 189, 30. 7. 1996, p. 82.(4) OJ No L 253, 11. 10. 1993, p. 1.(5) OJ No L 17, 21. 1. 1997, p. 28.